                             Law Offices of Ezra Spilke

                                                                1825 Foster Avenue, Suite 1K
                                                                  Brooklyn, New York 11230
                                                                            t: (718) 783-3682
                                                                      e: ezra@spilkelaw.com
                                                                         www.spilkelaw.com

                                                     July 5, 2021

BY ECF
The Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re: United States v. Akbar, No. 20 Cr. 563 (JPO)

Dear Judge Oetken:

       I write to respectfully request an order temporarily modifying the conditions
of Kevin Lewis's pretrial release. The proposed modifications would permit Mr.
Lewis to travel to Orlando, Florida, to visit Universal Studios with his parents and
sister from July 19-24, 2021.

      Mr. Lewis would travel by air and stay at a short-term vacation rental in
Orlando with his family. Mr. Lewis will make his exact location known to Pretrial
Services.

       I have conferred with Francesca Miller, Pretrial Services Officer, who has no
objection to this application. I have also conferred with counsel for the government,
who defers to Pretrial Services. The Court's considerate attention to this matter is
greatly appreciated.

                               Respectfully submitted,              Granted.
                                                                    So ordered.
                                                                    7/6/2021

                                     Ezra Spilke

cc:   All counsel of record by ECF
